DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group II, claims 6-17 in the reply filed on January 24, 2022 is acknowledged.
3.	Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 24, 2022.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 6 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 12-13 and 15 of U.S. Patent No. 10,907,968 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6 and 12-13 of this application are broader and encompass claims 1, 5, 12-13 and 15 of U.S. Patent No. 10,907,968 B1.

Regarding claim 12 of this application, claim 15 of U.S. Patent No. 10,907,968 B1 recite all the claimed limitations of claim 12. It is noted that claim 12 of this application is broader and encompasses claim 15 of U.S. Patent No. 10,907,968 B1.
Regarding claim 13 of this application, claims 1 and 5 of U.S. Patent No. 10,907,968 B1 recite all the claimed limitations of claim 13. It is noted that claim 13 of this application is broader and encompasses claims 1 and 5 of U.S. Patent No. 10,907,968 B1.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 6, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by McCusket et al. (US Patent No. 9,532,013 B1).
In considering claim 6, McCusket et al. discloses all the claimed subject matter, note 1) the claimed receive image data for the avionic display from a first sensor is met by the image processing unit 140 and the passive sensor 114 (Figs. 1 and 5, col. 4, line 6 to col. 6, line 39), and 2) the claimed processing the image data with an electronic processor to assess the integrity, wherein the electronic processor performs at least one of: a. determining a presence of an optical feature associated with optics of the first 
In considering claim 8, the claimed wherein the display is a head worn display (HWD), fixed HUD, near eye display, a glass frame worn display or a helmet mounted display (HMD) is met by the display system 150 (Fig. 1, col. 6, lines 40-67).  
Claim 12 is rejected for the same reason as discussed in claim 6 above and further the claimed to determine the presence of the error is met by the indication of the non-alignment or improper alignment of the image of the approach lights structures and approach lights (Figs. 1-3, col. 7, line 22 to col. 9, line 32).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over McCusket et al. (US Patent No. 9,532,013 B1) in view of Pickering et al. (US Patent No. 7,489,334 B1).
In considering claim 7, McCusket et al. disclose the claimed the avionic position equipment comprises an inertial reference system or a global positioning system receiver is met by the navigation system 120 (or inertial reference system) (Fig. 1, col. 5, lines 23-31). However, McCusket et al. explicitly does not disclose the claimed wherein the electronic processor performs comparing the first motion derived from the image data and the second motion derived from avionic position equipment to determine the integrity.  Pickering et al. teaches that as images are captured and passed to the central processing device, they are stored in an image buffer as shown at step 130 so that they can be compared with each other as detailed below by the image processing modules 140 to 160 where, at module 140, object priority and sensitivity is established; at module 150, frame to frame changes (i.e., comparing the Nth frame with the N-1th frame within a datastream) are checked; and, at module 160, motion is identified and/or predicted (Fig. 2, col. 4, lines 3-64). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the motion detection as taught by Pickering et al. into McCusket et al.’s system in order to detect and correct the errors in the system.
In considering claim 9, McCusket et al. discloses all the limitations of the instant invention as discussed in claim 6 above, except for providing the claimed wherein the electronic processor performs comparing the first motion derived from the image data and the second motion derived from the avionic position equipment to determine the 
In considering claim 10, the claimed wherein the electronic processor uses a block flow estimation to determine a flight path angle to compare to a flight path angle from the position equipment is met by the motion detection (Fig. 2, col. 4, lines 3-64 of Pickering et al.).  
In considering claim 11, McCusket et al. discloses all the limitations of the instant invention as discussed in claim 6 above, except for providing the claimed wherein the electronic processor performs comparing the first motion derived from the image data and the second motion derived from the avionic position equipment to determine the integrity, wherein the first motion is determined after de-noising the image data and a flight path vector is determined. Pickering et al. teaches that as images are captured and passed to the central processing device, they are stored in an image buffer as shown at step 130 so that they can be compared with each other as detailed below by the image processing modules 140 to 160 where, at module 140, object priority and .
10.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over McCusket et al. (US Patent No. 9,532,013 B1) in view of Sjostrom et al. (US Pub. No. 2009/0175530 A1).
In considering claim 13, McCusket et al. discloses all the claimed subject matter, note 1) the claimed an electronic processor configured to receive sensor data for provision of image data associated with an environment of the first image sensor, wherein the electronic processor is configured to monitor the first image sensor for integrity is met by the image processing unit 140 and the passive sensor 114 (Figs. 1 and 5, col. 4, line 6 to col. 6, line 39), and 2) the claimed wherein the electronic processor is configured to determining a presence of an optical feature associated with optics of the first image sensor in the sensor data is met by the second operation which could be determining of the integrity of the first image data by comparing the first image data with the second image data through the use of one or more comparison algorithms (Figs. 1 and 5, col. 10, line 18 to col. 11, line 43), 3) the claimed wherein the electronic processor is further configured to compensate the image data for the defect is met by the enhanced image generated (Figs. 1-3, col. 7, line 22 to col. 9, line 32), and 4) the claimed wherein the electronic processor is configured to perform at least one of: 
However, McCusker et al. explicitly do not disclose the claimed compare a location of the optical feature with an expected location to determine the integrity of the first image sensor and the optical feature is a natural or artificial physical defect or marking in a lens or lens cover.
Sjostrom et al. teaches that still referring to FIG. 7, at S1208 the analyzing device 702 may perform an error analysis on the difference image Image3. As noted above, the analyzing device 702 may be a computer including error analyzing software to determine the difference from the black level in the difference image Image3 (Fig. 7, page 7, paragraph #0118 to paragraph #0125).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate determine the integrity as 
In considering claim 14, the claimed further comprising a sensor inductively coupled to the first image sensor to detect the digital output stream, and wherein the electronic processor compares the characteristics of the digital output stream of the sensor data to the expected characteristics to determine the integrity of the first image sensor is met by the integrity verification of the active sensor 112 and the enhanced image generated therefrom (Figs. 1-3, col. 7, line 22 to col. 9, line 32 of McCusket et al.).
In considering claim 15, the claimed wherein the electronic processor is configured to perform at least two of: a. determining the presence of the optical feature associated with the optics of the first image sensor in the sensor data and comparing the location or shape of the optical feature with the expected location to determine the integrity of the first image sensor; b. comparing overlap information derived from the sensor data and from a second image sensor to determine the integrity of the first image sensor; c. comparing the characteristics of the digital output stream of the sensor data to the expected characteristics to determine the integrity of the first image sensor; and d. comparing the first motion derived from the image data and the second motion derived from the avionic position equipment to determine the integrity of the first image sensor is met by the integrity verification of the active sensor 112 and the enhanced image generated therefrom and the second operation which could be determining of the integrity of the first image data by comparing the first image data with the second image data through the use of one or more comparison algorithms (Figs. 1-.
Allowable Subject Matter
11.	Claims 16-17 are allowed.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	True et al. (US Patent No. 10,901,674 B2) disclose protocol for high integrity personal electronic device applications.
	Doty et al. (US Patent No. 10,302,450 B1) disclose methods and systems for high accuracy and integrity estimation of flight critical aircraft states.
	Wood et al. (US Patent No. 9,733,349 B1) disclose system for and method of radar data processing for low visibility landing applications.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 22, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422